


FIFTH AMENDMENT OF FIRST AMENDED AND RESTATED
CONSTRUCTION LOAN AGREEMENT
THIS FIFTH AMENDMENT OF FIRST AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT
("Amendment") is entered into and effective as of the 20th day of March, 2015
among RED TRAIL ENERGY, LLC, a North Dakota limited liability company
("Borrower"), FIRST NATIONAL BANK OF OMAHA in its capacities as a Agent and a
Lender ("Agent"), and amends that certain First Amended and Restated
Construction Loan Agreement dated April 16, 2012 among Borrower, the Agent and
Lenders (as amended, the "Loan Agreement").
WHEREAS, pursuant to the Loan Agreement, Lenders, subject to the terms,
limitations and conditions contained in the Loan Agreement, extended to Borrower
the Loans, financial accommodations and credit defined therein;
WHEREAS, pursuant to that certain First Amendment of First Amended and Restated
Construction Loan Agreement dated October 31, 2012, the maximum principal amount
of the Revolving Credit Loan was increased to $12,000,000.00 during the Bulge
Period defined therein, the Fixed Charge Coverage Ratio was modified and the
Loan Agreement was otherwise amended as provided for therein;
WHEREAS, pursuant to that certain Second Amendment of First Amended and Restated
Construction Loan Agreement dated April 15, 2013, the Termination Date of the
Revolving Credit Loan was extended to May 15, 2013;
WHEREAS, pursuant to that certain Third Amendment of First Amended and Restated
Construction Loan Agreement dated May 15, 2013, the Termination Date of the
Revolving Credit Loan was extended to April 15, 2014, the maximum principal
amount of the Revolving Credit Loan was modified to $10,000,000, the Bulge
Period was eliminated and the Loan Agreement was otherwise amended as provided
for therein;
WHEREAS, pursuant to that certain Fourth Amendment of First Amended and Restated
Construction Loan Agreement dated March 7, 2014, the Termination Date of the
Revolving Credit Loan was extended to February 28, 2015, the Agent and Lenders
consented to the conversion of the Project from coal to natural gas and the
Agent and Lenders consented to the Tax Distribution described therein;
WHEREAS, the parties desire to further extend the Termination Date of the
Revolving Credit Loan to March 20, 2016, to extend the Maturity Date of the Term
Loan and repayment provisions thereof, to modify the interest rate applicable to
the Term Loan, to modify the capital expenditure covenant, to modify the
distributions covenant, to delete the Fixed Charge Coverage Ratio and insert in
lieu thereof a Debt Service Coverage Ratio, to reflect that the Declining
Revolving Credit Loan has been fully repaid and to terminate Borrower's ability
to obtain and Lenders' commitment to make further or additional Declining
Revolving Credit Loans and to otherwise amend the Loan Agreement as provided for
in this Amendment; and
WHEREAS, the parties desire to amend the Loan Agreement as set forth in this
Amendment.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Agent, Lenders and Borrower
hereby mutually agree to amend the Loan Agreement as follows:


1.Capitalized terms used in this Amendment which are defined in the Loan
Agreement shall have the meanings given to them in the Loan Agreement, as such
definitions may be amended and supplemented by this Amendment. The provisions of
this Amendment shall become effective on the date of this Amendment.


2.The definition of the term "Teiiiiination Date" in Section 1.01 of the Loan
Agreement is hereby amended by deleting the reference to February 28, 2015 as
the Termination Date of the Revolving Credit Loans and inserting in lieu thereof
March 20, 2016.


3.The definition of the term "Maturity Date" in Section 1.01 of the Loan
Agreement is hereby amended by deleting the reference to April 16, 2017 as the
Maturity Date of the Tenn Loan and inserting in lieu thereof March 20, 2020.


4.Section 2.04(c) of the Loan Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:




--------------------------------------------------------------------------------




(c)    Tenn Loan. Principal and accrued and unpaid interest under the Term Loan
will
be payable in equal quarterly installments of $345,242.91, commencing on June 1,
2015, and continuing on the first day of each calendar quarter thereafter until
the Maturity Date when the outstanding principal balance, together with accrued
and unpaid interest, will be due and payable in full.


5.Section 2.05(a) of the Loan Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:
(a)    Interest shall accrue on the outstanding principal balance at the end of
the day of
each Revolving Credit Loan at the Applicable Rate in effect for such Revolving
Credit Loan on such day. Interest shall accrue on the outstanding principal
balance of the Teim Loan at a fixed per annum rate equal to 4.96%.


6.The definition of the term "Applicable Margin" in Section 1.01 of the Loan
Agreement is hereby amended to delete subsection (c) and re-name subsection (d)
subsection (c).


7.The definition of the term "LIBOR Rate" in Section 1.01 of the Loan Agreement
is hereby amended by deleting all references to the Term Loan, Declining
Revolving Credit Loan and the Three Month LIBOR Rate.


8.Agent and Borrower acknowledge that the Declining Revolving Credit Loan has
been fully repaid and that there are no Declining Revolving Credit Loans
outstanding on the date of this Amendment. Borrower and Agent agree to terminate
the Declining Revolving Credit Loan and each Declining Revolving Credit Loan
Commitment, in each case effective as of the date of this Amendment. After the
date of this Amendment, Borrower may not request, and Lenders will not be
obligated to make, any additional Declining Revolving Credit Loans.


9.Section 4.08 of the Loan Agreement entitled Fixed Charge Coverage Ratio is
hereby deleted in its entirety and the following is inserted in lieu thereof:
2
Section 4.08. Debt Service Coverage Ratio. The Borrower must maintain a Debt
Service Coverage Ratio of not less than 1.15: 1.0, measured and tested by the
Agent quarterly on a fiscal quarter basis.


10.Section 1.01 of the Loan Agreement is hereby amended by inserting the
following new definition after the defined term "Debt":
"Debt Service Coverage Ratio" means, for any period, the ratio of (a) EBITDA for
such period to (b) principal and interest due and scheduled to be paid on Debt
for Borrowed Money, including but not limited to the Loans, during such period.


11.Section 4.09 of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:
Section 4.09. Capital Expenditures. The Borrower shall not, make any
expenditures for fixed or capital assets if, after giving effect thereto, the
aggregate of all such expenditures by the Borrower exceeds $1,500,000 in any
fiscal year of Borrower.


12.The Compliance Certificate attached as Exhibit D to the Loan Agreement is
hereby deleted in its entirety and the Compliance Certificate attached to this
Amendment is hereby inserted in lieu thereof and from and after the date of this
Amendment, Borrower will submit such form of Compliance Certificate attached to
this Amendment to Agent.


13.Section 4.13 of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:
Section 4.13. Redemptions; Distributions. Borrower shall not redeem, purchase or
acquire units or shares of its outstanding membership interests without the
prior written consent of the Agent; provided, however, that so long as no Event
of Default has occurred and is continuing or would occur after giving effect to
the payment of the redemption or purchase, Borrower has delivered to the Agent
Borrower's annual audited financial statements and compliance certificates as
required in this Agreement and Borrower is in compliance with all of the
financial and other covenants provided for in this Agreement and will remain so
after giving effect to the payment of such redemption or purchase, Borrower may
redeem or purchase outstanding membership interests, or units or shares thereof,
in an aggregate amount not to exceed $100,000.00 in any fiscal year. Further,
Borrower may not declare or pay any dividends or distributions; or make any




--------------------------------------------------------------------------------




distribution of assets to its members, whether in cash, assets or obligations of
the Borrower; or allocate or otherwise set apart any funds or assets for the
payment of any dividend or distribution without the prior written consent of the
Agent except as provided for in this Section as follows (the "Permitted
Distributions"):


(a)
Subject to the satisfaction of the requirements contained in subsection (b)
below, in each fiscal year the Borrower may make cash distributions of Net
Income for the immediately preceding fiscal year to its members in an amount not
to exceed fifty percent (50%) of Net Income for the immediately preceding fiscal
year; and



(b)
The foregoing Permitted Distributions may only be made if (i) no Event of
Default has occurred and is continuing or would occur after giving effect to the
payment of the applicable Permitted Distribution, (ii) Borrower has delivered to
the Agent Borrower's annual audited fmancial statements and compliance
certificates as required in this Agreement, and (iii) Borrower is in compliance
with all of the fmancial and other covenants provided for in this Agreement and
will remain so after giving effect to the payment of the applicable Permitted
Distribution. The Borrower may pay such Permitted Distribution at any time
during the applicable fiscal year of the Borrower and may pay such Permitted
Distribution in installments during such fiscal year. Notwithstanding anything
contained in this Agreement to the contrary, in no event shall any Permitted
Distributions be made prior to Borrower's full payment and satisfaction of all
of Borrower's Obligations which have accrued to the date of payment of such
Permitted Distributions.

14.    Pursuant to Section 7.04 of the Loan Agreement, First National Bank of
Omaha has
exercised its right to purchase the interest of each Lender (other than First
National Bank of Omaha) in their respective Notes, Revolving Credit Commitments
and Tenn Loan Commitments. Such other Lenders are no longer Lenders under the
Loan Agreement, Notes and other Loan Documents. To further evidence such
purchase, Exhibit A to the Loan Agreement is hereby deleted in its entirety and
the Exhibit A attached to this Amendment is attached to the Loan Agreement in
lieu thereof. In addition, Borrower will execute in favor of and deliver to
First National Bank of Omaha amended Notes in the amount of First National Bank
of Omaha's Revolving Credit Commitment and Teiiii Loan Commitment after giving
effect to such purchase.
15.    This Amendment shall not be effective until Lender has received each of
the following
(each in form and substance acceptable to Lender) or the following conditions
have been satisfied:


(a)
This Amendment, duly executed by Borrower and First National Bank of Omaha, as
Agent and a Lender;



(b)
The amended Notes required in this Amendment above executed and delivered by
Borrower in favor of First National Bank of Omaha, as Agent and a Lender;



(c)
A Second Amendment of First Amended and Restated Mortgage, Security Agreement,
Assignment of Leases and Rents and Fixture Financing Statement executed and
delivered by Borrower in favor of First National Bank of Omaha, as Agent and a
Lender; and



(d)
Such other documents and matters as are reasonably required by Agent.



16.    The Attention line in the Notice Address for First National Bank of Omaha
in the Loan
Agreement and each other Loan Document with a notice address for First National
Bank of Omaha is hereby amended by deleting Fallon Savage and inserting in lieu
thereof Brad Brummund. In addition, the reference to Stop 1050 in such notice
addresses is hereby deleted and Stop 1029 is inserted in lieu thereof.
17.    Except as modified herein, all other terms, provisions, conditions and
obligations
imposed under the teinis of the Loan Agreement and the other Loan Documents
shall remain in full force and effect and are hereby ratified, affirmed and
certified by Borrower. Borrower hereby ratifies and affirms the accuracy and
completeness of all representations and warranties contained in the Loan
Documents. Borrower represents and warrants to the Agent and Lenders that the
representations and warranties set forth in the Loan Agreement, and each of the
other Loan Documents, are true and complete on the date hereof as if made on and
as of the date hereof (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, such representation or warranty
shall be true and correct as of such specific date), and as if each reference in
"this Agreement" included references to this Amendment. Borrower represents,
warrants and confirms to the Agent and Lenders that no Events of Default is now
existing under the Loan Documents and that no event or condition exists which




--------------------------------------------------------------------------------




would constitute an Event of Default with the giving of notice and/or the
passage of time. Nothing contained in this Amendment either before or after
giving effect thereto, will cause or trigger an Event of Default under any Loan
Document. To the extent necessary, the Loan Documents are hereby amended
consistent with the amendments provided for in this Amendment. Borrower will pay
on demand all costs and expenses incurred by Agent in connection with the
preparation, execution, delivery, filing, and administration of this Amendment
(including, without limitation, legal fees incurred in connection with the
preparation of this Amendment and advising Agent as to its rights, and the cost
of any credit verification reports or field examinations of Borrower's
properties or books and records). Borrower's obligations to Agent under this
Section shall survive the termination of this Amendment or the Loan Agreement
and the repayment of Borrower's Obligations to Agent and Lenders under the Loan
Agreement and other Loan Documents.
1 8 .    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument.
19.    This Amendment will be governed by and construed in accordance with the
laws of the
State of Nebraska, exclusive of its choice of laws rules.




[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


RED TRAIL ENERGY, LLC


 
RED TRAIL ENERGY, LLC
 
 
 
By: /s/ Gerald Bachmeier
 
Title: CEO
 
 
 
By: /s/ Jodi Johnson
 
Title: CFO
 
 
 
By: /s/ Ambrose Hoff
 
Title: Secretary
 
 
 
FIRST NATIONAL BANK OF OMAHA
 
 
 
By: /s/ Brad Brummund
 
Title: Vice President





